Citation Nr: 0115165	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for malignant melanoma 
claimed as a result of exposure to herbicide agents.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active duty from April 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied entitlement to service 
connection for malignant melanoma secondary to exposure to 
herbicides.

In his March 1999 original service connection claim, the 
veteran claimed VA benefits for his child who developed 
leukemia in 1982.  In the appealed January 1999 rating 
decision, the RO denied the claim although it was not made an 
issue.  The veteran's substantive appeal, received in 
November 2000, contains a timely notice of disagreement (NOD) 
to the denial of benefits for his child, although the RO has 
not issued a statement of the case (SOC) on this issue.  An 
unprocessed NOD should be remanded, rather than referred, to 
the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
April 2001, the veteran withdrew his hearing request.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran's private physician, Dr. Kittay, reported that 
malignant melanoma is related to exposure to herbicides, 
specifically Agent Orange.  The veteran has also submitted a 
medical treatise that recognizes the risk of skin cancer 
caused by exposure to pesticides, including herbicides.  
Moreover, a Dr. Borruso has offered written support for Dr. 
Kittay's and Dr. McDermott's positions on the matter.  The RO 
has dismissed this evidence as "not compelling."  There is 
no opinion by Dr. McDermott in the record.

Although malignant melanoma is not listed as a disease 
associated with exposure to certain herbicide agents under 
38 C.F.R. § 3.309(e), VA's duty to assist the veteran 
includes submitting the question to a qualified physician to 
determine whether it is "at least as likely as not" that 
exposure to herbicide agents in Vietnam caused the veteran's 
malignant melanoma.  

As noted in the introduction, the veteran has filed a claim 
for VA benefits for his child who developed leukemia.  The RO 
denied the claim and the veteran has submitted a timely NOD; 
however, the RO had not yet issued a statement of the case 
(SOC). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The veteran should be 
notified that Dr. McDermott's opinion is 
not in the record.

2.  After the above development has been 
completed, the claims file should be 
forwarded to an appropriate VA physician 
for an opinion.  The claims file and a 
copy of this remand must be made 
available to the examiner for review.  

3.  The physician should review the 
claims file and note that review in his 
or her report.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that a malignant 
melanoma excised in 1998 stems from 
exposure to herbicide agents during 
active service in Vietnam.  If the 
physician is unable to provide the 
requested information, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  

4.  The RO should undertake any 
additional development suggested by the 
physician's findings and opinions. 

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

7.  The RO must review the claims file and 
ensure that all notification and 
development action is completed with 
respect to the claim for benefits for the 
veteran's child who developed leukemia.  
If the benefit sought remains denied, the 
RO should issue an SOC.  The veteran 
should be informed that, under 38 C.F.R. 
§ 20.302 (2000), he has 60 days from the 
date of mailing of the SOC to file a 
substantive appeal or a request for an 
extension of time to do so.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


